DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-11, 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yerramalli et al. (US# 2017/0280475 hereinafter referred to as Yerramalli).

	RE Claim 1, Yerramalli discloses an uplink (UL) listen before talk (LBT) channel detection method (See Yerramalli [0008]), comprising: 
See Yerramalli [0010]-[0011]), determining, by a base station based on a service priority in a buffer status report (BSR) of user equipment (See Yerramalli [0032] - determining, based at least in part on a buffer status report (BSR) associated with a UE, an amount of uplink traffic of the UE associated with each LBT priority class of a plurality of LBT priority classes; selecting, based at least in part on the determined amount of uplink traffic of the UE associated with each LBT priority class, a LBT priority class for performing a LBT procedure; and contending for access to a shared spectrum by performing the LBT procedure based at least in part on the selected LBT priority class) scheduled in a self-contained subframe (See Yerramalli [0109] – i.e. same-carrier scheduled), a contention window required for performing LBT (See Yerramalli [0027[, [0032] – determining contention window based on priority information determined from BSR); and
	 performing, by the base station, the LBT based on the contention window (See Yerramalli [0027], [0032] – performing the LBT procedure based on determined LBT parameters), and after detecting that a channel is idle (See Yerramalli [0017] - LBT), transmitting, in the self-contained subframe through the channel (See Yerramalli [0109]), a UL grant corresponding to the user equipment (See Yerramalli [0017] – sending UL grant to UE); or 
	after detecting, by using the LBT, that a channel is idle (See Yerramalli [0017] - LBT), transmitting, by the base station in the self-contained subframe through the channel (See Yerramalli [0109]), a UL grant corresponding to the user equipment (See Yerramalli [0017] – sending UL grant to UE), wherein the UL grant carries information See Yerramalli [0017] – UL grant containing information about contention window).

	RE Claim 2, Yerramalli discloses a method, as set forth in claim 1 above, wherein the determining, by a base station based on a service priority in a BSR of user equipment scheduled in a self-contained subframe, a contention window for LBT comprises: 
	determining, by the base station, the contention window based on a value of a lowest service priority in the BSR of the user equipment; or 
	determining, by the base station, the contention window based on a value of a highest service priority in the BSR of the user equipment; or 
	determining, by the base station, the contention window based on a value of a service priority ranked in a middle position of service priorities in the BSR of the user equipment (See Yerramalli [0027] – contention window based on ratio of window size for priority to default window size).

	RE Claim 3, Yerramalli discloses a method, as set forth in claim 1 above, wherein after the performing, by the base station, the LBT based on the contention window, the method further comprises: 
	determining, by the base station, a maximum channel occupation time (MCOT) (See Yerramalli [0094], [0102] – determining MCOT); and 
See Yerramalli [0094], [0102] – if transmission is determined to be within MCOT, utilizing shorter LBT (CAT-2)); or 
	if a next self-contained subframe in which UL grant is to be performed is not within the MCOT, before performing the next time of UL grant, performing, by the base station, channel detection by 26using category-4 LBT (See Yerramalli [0094], [0102] – if transmission is determined to be outside of MCOT, utilizing longer LBT (CAT-4)).

	RE Claim 4, Yerramalli discloses a method, as set forth in claim 1 above, wherein the UL grant further carries indication information used for indicating a category of LBT that needs to be performed by the user equipment (See Yerramalli [0102] – determining LBT category type based on UL grant information).

	RE Claim 5, Yerramalli discloses an uplink data sending method (See Yerramalli [0008]), comprising:
	receiving, by user equipment, a UL grant (See Yerramalli [0010]-[0011]) in a self-contained subframe (See Yerramalli [0109] – i.e. same-carrier scheduled); 
	determining, by the user equipment based on the UL grant, listen before talk LBT performed by the user equipment (See Yerramalli [0017] - LBT); and 
	sending, by the user equipment, uplink data in the self-contained subframe based on the UL grant (See Yerramalli [0017] – UE sending uplink transmission based on UL grant).

	RE Claim 6, Yerramalli discloses a method, as set forth in claim 5 above, wherein if the UL grant carries information about a contention window, the determining, by the user equipment based on the UL grant, LBT performed by the user equipment comprises: 
	performing, by the user equipment based on the information about the contention window, channel detection by using category-4 LBT (See Yerramalli [0027], [0032], [0102] – performing LBT category-4 type based on UL grant information containing CW information).

	RE Claim 7, Yerramalli discloses a method, as set forth in claim 5 above, wherein if the UL grant carries indication information used for indicating a category of LBT that needs to be performed by the user equipment, the determining, by the user equipment based on the UL grant, LBT performed by the user equipment comprises:
	determining, by the user equipment based on the indication information, a category of LBT performed by the user equipment, and performing the LBT of the corresponding category (See Yerramalli [0102] – determining LBT category type based and performing LBT based on the determined type (CAT-2 or CAT-4)).

	RE Claim 10, Yerramalli discloses a base station comprising:
	a processor (See Yerramalli FIGs 7-8); and 
See Yerramalli FIGs 7-8), the programming instructions instruct the processor to: 
	before transmitting a uplink(UL) grant (See Yerramalli [0010]-[0011]), determine, based on a service priority in a buffer status report (BSR) of user equipment (See Yerramalli [0032] - determining, based at least in part on a buffer status report (BSR) associated with a UE, an amount of uplink traffic of the UE associated with each LBT priority class of a plurality of LBT priority classes; selecting, based at least in part on the determined amount of uplink traffic of the UE associated with each LBT priority class, a LBT priority class for performing a LBT procedure; and contending for access to a shared spectrum by performing the LBT procedure based at least in part on the selected LBT priority class) scheduled in a self-contained subframe (See Yerramalli [0109] – i.e. same-carrier scheduled), a contention window required for performing listen before talk (LBT) (See Yerramalli [0027[, [0032] – determining contention window based on priority information determined from BSR); and 
	perform the LBT based on the contention window (See Yerramalli [0027], [0032] – performing the LBT procedure based on determined LBT parameters), and after detecting that a channel is idle (See Yerramalli [0017] - LBT), transmit, in the self-contained subframe through the channel (See Yerramalli [0109]), a UL grant corresponding to the user equipment (See Yerramalli [0017] – sending UL grant to UE); or 
See Yerramalli [0017] - LBT), transmit, in the self-contained subframe through the channel (See Yerramalli [0109]), a UL grant corresponding to the user equipment (See Yerramalli [0017] – sending UL grant to UE), wherein the UL grant carries information about the contention window, so that the user equipment performs the LBT based on the information about the contention window (See Yerramalli [0017] – UL grant containing information about contention window).

	RE Claim 11, Yerramalli discloses a base station, as set forth in claim 10 above, wherein the programming instructions instruct the processor to: 
	determine the contention window based on a value of a lowest service priority in the BSR of the user equipment; or 
	determine the contention window based on a value of a highest service priority in the BSR of the user equipment; or 
	determine the contention window based on a value of a service priority ranked in a middle position of service priorities in the BSR of the user equipment (See Yerramalli [0027] – contention window based on ratio of window size for priority to default window size).

	RE Claim 13, Yerramalli discloses a base station, as set forth in claim 10 above, wherein the programming instructions instruct the processor to: 
	perform channel detection by using category-2 LBT (See Yerramalli [0027], [0032], [0102] – performing LBT category-2 type); and 
See Yerramalli [0109]), the UL grant corresponding to the user equipment (See Yerramalli [0017] – sending UL grant to UE).

	RE Claim 14, Yerramalli discloses a base station, as set forth in claim 13 above,
wherein after performing the LBT based on the contention window, the programming instructions instruct the processor to: 
	determine a maximum channel occupation time (MCOT) (See Yerramalli [0094], [0102] – determining MCOT); and 
	if a next self-contained subframe in which UL grant is to be performed is within the MCOT, before performing the next time of UL grant, perform channel detection by using category-2 LBT (See Yerramalli [0094], [0102] – if transmission is determined to be within MCOT, utilizing shorter LBT (CAT-2)); or 
	if a next self-contained subframe in which UL grant is to be performed is not within the MCOT, before performing the next time of UL grant, perform channel detection by using category-4 LBT (See Yerramalli [0094], [0102] – if transmission is determined to be outside of MCOT, utilizing longer LBT (CAT-4)).

	RE Claim 15, Yerramalli discloses a base station, as set forth in claim 13 above, wherein the UL grant further carries indication information used for indicating a category of LBT that needs to be performed by the user equipment (See Yerramalli [0102] – determining LBT category type based on UL grant information).

Claim 16, Yerramalli discloses a user equipment, comprising:
	a processor (See Yerramalli FIG 11); and 
	a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor (See Yerramalli FIG 11), the programming instructions instruct the processor to: 
	receive a uplink (UL) grant (See Yerramalli [0010]-[0011]) in a self-contained subframe (See Yerramalli [0109] – i.e. same-carrier scheduled); 
	29determine, based on the UL grant, listen before talk (LBT) performed by the user equipment (See Yerramalli [0017] - LBT); and 
	send uplink data in the self-contained subframe based on the UL grant (See Yerramalli [0017] – UE sending uplink transmission based on UL grant).

	RE Claim 17, Yerramalli discloses a user equipment, as set forth in claim 16 above, wherein if the UL grant carries information about a contention window, the determining module is configured to: 
	perform channel detection based on the information about the contention window by using category-4 LBT (See Yerramalli [0027], [0032], [0102] – performing LBT category-4 type based on UL grant information containing CW information).

	RE Claim 18, Yerramalli discloses a user equipment, as set forth in claim 16 above, wherein if the UL grant carries indication information used for indicating a category of LBT that needs to be performed by the user equipment, the determining module is configured to:
See Yerramalli [0102] – determining LBT category type based and performing LBT based on the determined type (CAT-2 or CAT-4)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 8-9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (US# 2017/0280475 hereinafter referred to as Yerramalli) in view of Yang et al. (US# 2018/0352573 hereinafter referred to as Yang).

	RE Claim 8, Yerramalli discloses a method, as set forth in claim 5 above. Yerramalli does not specifically disclose wherein if the UL grant does not carry any parameter required for performing the LBT, the determining, by the user equipment based on the UL grant, LBT performed by the user equipment comprises: 
	determining, by the user equipment, not to perform LBT; or 
	determining, by the user equipment, to perform channel detection by using category-2 LBT; or 
	determining, by the user equipment based on a service priority in a buffer status report BSR of the user equipment, a contention window required for performing LBT, and performing the LBT based on the contention window.
	However, Yang teaches of 
	wherein if the UL grant does not carry any parameter required for performing the LBT, the determining, by the user equipment based on the UL grant (See Yang [0382] – no data transmitted in downlink), LBT performed by the user equipment comprises: 
	determining, by the user equipment, not to perform LBT (See Yang [0382] – no LBT); or 

	determining, by the user equipment based on a service priority in a buffer status report BSR of the user equipment, a contention window required for performing LBT, and performing the LBT based on the contention window (See Yang [0382]-[0384] – determining CW based on previous used LBT settings as well as priority; adjusting priority to adjust CW).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the LBT system, as disclosed in Yerramalli, wherein if the UL grant does not carry any parameter required for performing the LBT, the determining, by the user equipment based on the UL grant, LBT performed by the user equipment comprises: 
	determining, by the user equipment, not to perform LBT; or 
	determining, by the user equipment, to perform channel detection by using category-2 LBT; or 
	determining, by the user equipment based on a service priority in a buffer status report BSR of the user equipment, a contention window required for performing LBT, and performing the LBT based on the contention window, as taught in Yang. One is motivated as such in order to improve resource allocation (See Yang Background; Summary).

	RE Claim 9, Yerramalli, modified by Yang, discloses a method, as set forth in claim 8 above, wherein the determining, by the user equipment based on a service 
	determining, by the user equipment, the contention window based on a value of a lowest service priority in the BSR (See Yang [0382]-[0384] – determining CW based on previous used LBT settings as well as priority; adjusting priority to adjust CW); or 
	determining, by the user equipment, the contention window based on a value of a highest service priority in the BSR (See Yang [0382]-[0384] – determining CW based on previous used LBT settings as well as priority; adjusting priority to adjust CW); or 
	determining, by the user equipment, the contention window based on a value of a service priority ranked in a middle position of service priorities in the BSR (See Yang [0382]-[0384] – determining CW based on previous used LBT settings as well as priority; wherein previous used LBT settings are based on contention window based on ratio of window size for priority to default window size (See Yerramalli [0027])).

	RE Claim 19, Yerramalli discloses a user equipment, as set forth in claim 16 above. Yerramalli does not specifically disclose wherein if the UL grant does not carry any parameter required for performing the LBT, the determining module is configured to: 
	determine not to perform LBT; or 
	determine to perform channel detection by using category-2 LBT; or 

	However, Yang teaches of 
	wherein if the UL grant does not carry any parameter required for performing the LBT, the determining module is configured to (See Yang [0382] – no data transmitted in downlink): 
	determine not to perform LBT (See Yang [0382] – no LBT); or 
	determine to perform channel detection by using category-2 LBT; or 
	determine based on a service priority in a buffer status report BSR of the user equipment, a contention window required for performing LBT, and performing the LBT based on the contention window (See Yang [0382]-[0384] – determining CW based on previous used LBT settings as well as priority; adjusting priority to adjust CW).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the LBT system, as disclosed in Yerramalli, wherein if the UL grant does not carry any parameter required for performing the LBT, the determining module is configured to: 
	determine not to perform LBT; or 
	determine to perform channel detection by using category-2 LBT; or 
	determine based on a service priority in a buffer status report BSR of the user equipment, a contention window required for performing LBT, and performing the LBT See Yang Background; Summary).

	RE Claim 20, Yerramalli, modified by Yang, discloses a user equipment, as set forth in claim 19 above, wherein the determining module is configured to: 
	determine the contention window based on a value of a lowest service priority in the BSR (See Yang [0382]-[0384] – determining CW based on previous used LBT settings as well as priority; adjusting priority to adjust CW); or 
	determine the contention window based on a value of a highest service priority in the BSR (See Yang [0382]-[0384] – determining CW based on previous used LBT settings as well as priority; adjusting priority to adjust CW); or 
	determine, based on a value of a service priority ranked in a middle position of service priorities in the BSR, the contention window (See Yang [0382]-[0384] – determining CW based on previous used LBT settings as well as priority; wherein previous used LBT settings are based on contention window based on ratio of window size for priority to default window size (See Yerramalli [0027])).


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yin et al. (US# 2017/0332395).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVE R YOUNG/Primary Examiner, Art Unit 2477